          Case 3:20-cv-00179-DPM Document 3 Filed 07/16/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

BOOKER MURRAY, JR.                                                 PLAINTIFF

v.                            No. 3:20-cv-179-DPM

DOE                                                               DEFENDANT

                                     ORDER

        1. Murray hasn't paid the filing and administrative fees or filed
an application to proceed in forma pauperis. He must do one or the other
by 17 August 2020. If he doesn't then his case will be dismissed without
prejudice.      LOCAL RULE   5.5(c)(2).
        2. The Court directs the Clerk to mail Murray an application to
proceed in forma pauperis. If the Court grants Murray permission to
proceed in forma pauperis, then he will have to pay the $350 filing fee in
monthly installments taken from his prisoner account. 28 U.S.C.
§    1915(b).
        So Ordered.


                                          D.P. Marshall Jr~
                                          United States District Judge
                                              !&   1147 ).0;1.0
